     Case 2:19-cv-00272-JAD-NJK Document 11 Filed 05/02/19 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 625-3893
 7    Fax: (702) 625-3893
      E-mail: jfoley@hkm.com
 8    Attorney for Plaintiffs
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
      JOHN KOHLER, An Individual                     2:19-cv-00272-JAD-NJK
                                          ) CASE NO. 2:18-cv-00213
11
                                          )
12                       Plaintiff,       )
                                          )
13
             vs.                          )
14                                        )
      CHECK CITY PARTNERSHIP, L.L.C., a )
15    Domestic Limited-Liability Company, )
      DOES I -X; and ROE CORPORATIONS I - )
16    X,                                  )
17                       Defendants.      )
                                          )
18
           STIPULATION AND ORDER TO RESCHEDULE THE EARLY NEUTRAL
19                               EVALUATION
                               (FIRST REQUEST)
20
21           COMES NOW, the Plaintiff, JOHN KOHLER (“John Kohler”), by and through his

22    attorney, JENNY L. FOLEY, Ph.D., ESQ., of the law firm HKM EMPLOYMENT
23
      ATTORNEYS LLP, and Defendant, CHECK CITY PARTNERSHIP, L.L.C., a Domestic
24
      Limited-Liability Company, (“Check City”), by and through their attorney, MATTHEW T.
25
      CECIL, ESQ., of HOLLAND & HART LLP and hereby stipulate and agree as follows:
26
27           1.     That the Early Neutral Evaluation currently set for June 5th, 2019, be moved to

28    June 21, 2019, or another day thereafter that the Court deems proper (except June 24, 2019
                                              Page 1 of 3
     Case 2:19-cv-00272-JAD-NJK Document 11 Filed 05/02/19 Page 2 of 3



 1    through June 28, 2019). The ENE brief will be submitted to chambers no less than one week
 2    before the ENE date. The parties will otherwise comply with the requirement of the ENE brief
 3
      set forth in ECF No. 10.
 4
             2.     This request for an extension of time is made in good faith and not for purpose
 5
      of delay. The request is due to Plaintiff’s counsel already being scheduled for another Court
 6
 7    hearing on June 5th, 2019 at the same time that was already scheduled a month ago.

 8
 9    Dated this 2nd day of May, 2019.                   Dated this 2nd day of May, 2019.
10
      HKM Employment Attorneys LLP                       Holland & Hart LLP
11
12    /s/ Jenny Foley                                    /s/ Mathew Cecil
13    Jenny L. Foley, Ph.D., Esq.                        Matthew T. Cecil, Esq.
      Nevada Bar No. 9017                                Nevada Bar No. 9525
14    1785 East Sahara Ave., Suite 300                   9555 Hillwood Dr., 2nd Floor
      Las Vegas, Nevada 89104                            Las Vegas, Nevada 89134
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              Page 2 of 3
     Case 2:19-cv-00272-JAD-NJK Document 11 Filed 05/02/19 Page 3 of 3



 1                                          ORDER
 2           The Court having reviewed the foregoing STIPULATION AND ORDER TO
 3
      RESCHEDULE THE EARLY NEUTRAL EVALUATION in the above-entitled matter and
 4
      for good cause appearing therefore,
 5
             IT IS SO ORDERED that the Early Neutral Evaluation currently set for June 5th,
 6
 7    2019, will be moved to 9:00 a.m. June 21, 2019, as the Court deems proper.

 8           IT IS FURTHER ORDERED that confidential statements shall be due no later than
 9    June 14, 2019.
10
11
12
13           Dated: May 6, 2019

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
      Respectfully submitted by:
18    HKM Employment Attorneys LLP
19
20    /s/ Jenny L. Foley
      Jenny L. Foley, Ph.D., Esq.
21    Nevada Bar No. 9017
      1785 East Sahara Ave, Suite 300
22    Las Vegas, Nevada 89104
23    Attorney for Plaintiff

24
25
26
27
28
                                              Page 3 of 3
